Citation Nr: 0515975	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left leg gunshot wound.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for tuberculosis.

7.  Entitlement to service connection for malnutrition.

8.  Entitlement to service connection for an ear disorder.

9.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Department of the Army has certified that the veteran had 
recognized guerrilla service from January 1945 to September 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A December 1983 rating decision denied service connection 
for PTSD and residuals of a left leg gunshot wound.

2.  The evidence received since the December 1983 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's PTSD and 
left leg gunshot wound claims.

3.  Malaria, arthritis, gout, tuberculosis, malnutrition, an 
ear disorder, and an eye disorder were not present during the 
veteran's active military service, were not manifested within 
one year of separation from service, and are not otherwise 
shown to be related to the veteran's military service or to 
any incident during service.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision denying service 
connection for PTSD and residuals of a left leg gunshot wound 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the December 1983 decision is not 
new and material, and the veteran's claims of service 
connection for PTSD and residuals of a left leg gunshot wound 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  Malaria, arthritis, gout, tuberculosis, malnutrition, an 
ear disorder, and an eye disorder were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters, including the one sent in October 2004, 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or VA bore the burden of producing or obtaining that 
evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's May 1946 service separation examination is 
associated with the claims file as are VA and private medical 
records.  As there is no evidence that establishes that the 
veteran suffered an injury, disease or event noted during his 
military service related to any of the service connection 
claims on appeal, the Board finds that affording the veteran 
an examination for the purpose of obtaining an opinion 
concerning a possible relationship between the veteran's 
disabilities and his military service is not appropriate in 
this case.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

The Board notes that the veteran has claimed that he served 
as a POW.  The RO has made repeated attempts to verify such 
service, including in March 1968.  Following the receipt of 
statements and documents submitted by the veteran through the 
years, VA has made other attempts to verify the veteran's 
asserted POW status.  The most recent such attempt was 
undertaken in January 2004, and the April 2004 response from 
the NPRC indicates that the veteran's POW status remains 
unverified.

The veteran has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the appeal.  Therefore, the Board 
finds that all relevant, obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis and tuberculosis, will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001. 38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

I.  PTSD

The veteran's claim of service connection for PTSD was denied 
in an unappealed December 1983 rating decision.

At the time of the December 1983 rating decision, the 
evidence consisted of a May 1946 service separation 
examination, a VA examination, lay statements, various 
documents purporting to show that the veteran was a POW, and 
responses from the U.S. Military indicating that the veteran 
had not served as a POW.  The December 1983 rating decision 
denied the veteran's claim on the basis that POW status (the 
veteran's PTSD stressor) had not been established.

The relevant evidence added to the claims file since December 
1983 consists primarily of medical records reflecting 
diagnoses of PTSD and various documents submitted by the 
veteran in an effort to establish his asserted POW status.

The additional evidence submitted since the December 1983 
rating decision is not material, in that it does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., it does not show that the veteran 
suffers from PTSD as a result of his military service.  The 
newly submitted evidence simply shows that the veteran 
continues to suffer from PTSD.  The veteran specifically 
stated at his November 2002 VA examination that his PTSD 
stressors were related to his six months captivity as a POW.  
The newly submitted evidence, however, does not show that the 
veteran served as a POW (and in fact, there are specific 
declarations to the contrary, including one received in April 
2004).  Accordingly, such findings are neither new nor 
material, as such findings were previously of record.

The Board concludes that the evidence submitted subsequent to 
the December 1983 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a).  As such, the 
veteran's application to reopen his PTSD claim must be 
denied.

II.  Residuals of a left leg gunshot wound

The veteran asserts that he sustained a gunshot wound to the 
left leg while attempting to escape his Japanese captors.

The RO has found that new and material evidence had been 
submitted to reopen the veteran's left leg gunshot wound 
service connection claim.  The Board, however, must make its 
own determination as to whether new and material evidence has 
been presented to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

The veteran's claim of entitlement to service connection for 
a left leg gunshot wound was denied by a December 1983 rating 
decision.

At the time of the December 1983 rating decision, the 
evidence consisted of a May 1946 service separation 
examination, a May 1946 Affidavit For Philippine Army 
Personnel, a VA examination, and the veteran's statements and 
lay statements.  The December 1983 rating decision denied the 
veteran's claim on the basis that the veteran's May 1946 
service separation examination and May 1946 Affidavit For 
Philippine Army Personnel noted no gunshot injury or left leg 
disorder.

The relevant evidence added to the claims file since December 
1983 consists primarily of medical records reflecting 
diagnoses of history of a gunshot wound to the left leg and 
lay statements indicating that the veteran was shot in the 
left leg by his Japanese captors.  This information, however, 
was of record at the time of the December 1983 rating 
decision and does not bear directly and substantially upon 
the specific matter under consideration, i.e., it does not 
show that the veteran suffers from the residuals of a gunshot 
wound to the left leg during service.  The Board concludes 
that the evidence submitted subsequent to the December 1983 
rating decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a).  As such, the veteran's application to 
reopen his left leg gunshot wound claim must be denied.

The Board notes in passing that the veteran's assertion that 
he was a POW from 1943-1944 pertains to a time period prior 
to the dates of his certified active service.

III.  Malaria, arthritis, gout, tuberculosis, malnutrition, 
ear disorder, eye disorder.

The veteran's May 1946 service examination noted no disorder 
related to the service connection claims on appeal; the May 
1946 service examination included blood work, urinalysis, and 
a chest X-ray.  The veteran's May 1946 Affidavit For 
Philippine Army Personnel (question #5) reflects that the 
veteran indicated that he suffered no wounds or illnesses 
during his military service.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  While the medical records 
generally indicate that the veteran currently suffers from 
the disabilities on appeal, no such disabilities were noted 
on the veteran's May 1946 service discharge examination, and 
the veteran denied any such disabilities on the May 1946 
Affidavit For Philippine Army Personnel.  The Board further 
notes that no medical health professional has linked any of 
the veteran's claimed disabilities to his military service.

The medical records associated with the claims file reveal 
that the veteran was not diagnosed with any of the claimed 
disabilities until the 1970s.  As such disabilities were not 
diagnosed within one year of his separation from active duty 
service, entitlement to service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are not 
for application in this case.

The Board has considered the veteran's statements which have 
been given weight as to his observation for symptoms and 
limitations caused by his claimed disabilities on appeal.  
The Board has also considered the comments provided buy the 
veteran's service comrades.  It does not appear, however, 
that the veteran or the service comrades are medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for PTSD and residuals of a left leg 
gunshot wound is denied.

Service connection for malaria, arthritis, gout, 
tuberculosis, malnutrition, an ear disorder, and an eye 
disorder are denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


